he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election with traverse of Group I claims 1-6, 8-41, 43, and 48-66 in the reply filed on August 22, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action has not conducted any analysis of a cited reference, and the Office Action must cite a refence in order for a proper analysis of the claims to be conducted with regard to novelty and inventive step. In this case, no reference has been cited, and accordingly, the Office Action has not properly shown that the claims lack Unity of Invention (the remarks, pages 11-14).  This is not found persuasive (please, see the current Office Action) and Group I, claims -6, 8-41, 43, and 48-66 has been elected for further prosecution.
Claims 7, 42, and 44-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 22, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-6, 8-41, 43, and 48-66 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2019 is being considered by the examiner.

Claim Objections
Claims 9-11, 17, and 27 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.
Claim 17 is objected to because of the following informalities: in line 1 the limitation “any one of” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially” in claims 1 and 22 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11, 18-41, 43, and 48-66 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent 3,800,006) in view of Reddy et al. (U.S. Patent Application Publication 2005/0196343 A1).
With regard to the limitations of claims 1, 9-11, and 18-41, Katayama discloses a method of producing a polymer (col. 2, line 47 through col. 3, line 2: "methods of preparing the graft polymers can be illustrated by the following equations: 

    PNG
    media_image1.png
    237
    512
    media_image1.png
    Greyscale

where m stands for the total units of the vinyl monomer M1 contained in the copolymer, and n stands for the total units of the acidic monomer M2-COOH contained in the copolymer and where 0<n/(m+n) is less or equal to 1, n is not equal to 0; i.e. in the particular case, m can be equal to 0, thus, making the formed polymer containing -[M2-COOH]n- or -[M2-COO-B+]n- units only (col. 3, lines 44-45: "examples of the monomers M2-COOH are acrylic acid"), comprising combining beta-propiolactone (col. 3, lines 9-11):

    PNG
    media_image2.png
    84
    484
    media_image2.png
    Greyscale

in the presence of a metal cation (col. 2, line 47 through col. 3, line 2; col 3, lines 49-52: "examples of the bases B used to treat the polymer acids are: hydroxides of alkali metals, such as lithium hydroxide, sodium hydroxide, potassium hydroxide") to produce the polymer (col. 2, line 47 through col. 3, line 2; col. 3, lines 9-11), wherein the polymer comprises a neutralized polyacrylic acid backbone and a plurality of polypropiolactone side chains (col. 2, line 47 through col. 3, line 2; col. 3, lines 9-11, 49-52); but Katayama does not specifically disclose that said polymer is a cross-linked polymer that comprises a partially neutralized polyacrylic acid backbone (i.e., Katayama does not disclose an incompleteness of neutralization) and cross-linking moieties. 
However, Reddy discloses a cross-linked polymer that comprises a partially neutralized polyacrylic acid backbone (paragraph [0010]: "polymeric nanoparticles comprising: (a) a backbone polymer selected from the group consisting of ... poly(acrylic acid), ... poly(sodium acrylate), ... and mixtures thereof; and (b) a polymeric cross-linker selected from the group consisting of glycerol(bis)acrylate, 3-(acryloyloxy)-2-hydroxypropyl methacrylate, ethylene glycol diacrylate, glycerol dimethacrylate. divinyl citrate and mixtures thereof, wherein the polymeric cross-linker links two or more of the backbone polymers"; i.e., mixture of polyacrylic acid and poly(sodium acrylate) as the backbone components unequivocally amounts to said partially neutralized polyacrylic acid backbone; also the present disclosure (paragraph (0044] specifically discloses diacrylates as the aforementioned cross-linkers). 
In view that both Katayama and Reddy disclose grafted polymers with polyacrylic acid backbones, it would have been obvious to one having ordinary skill in the art to combine the teachings of Katayama and Reddy, and design a polymer production method, as disclosed by Katayama, while making said polymer cross-linked and its backbone partially neutralized, as disclosed by Reddy, in order to enhance properties of the manufactured polymers (Katayama, col. 2, lines 5-7: "it is an object of the present invention to provide graft polymers of improved properties and a method of preparing the same").
With regard to the limitations of claim 2, the combined teaching of Katayama and Reddy discloses the method of claim 1. Both prior arts of Katayama (col. 3, lines 49-52) and Reddy (paragraph [0010]) further disclose the method of claim 1 wherein the metal cation is provided as a metal salt.
With regard to the limitations of claim 3, the combined teaching of Katayama and Reddy discloses the method of claim 2. Both prior arts of Katayama (col. 3, lines 49-52) and Reddy (paragraph [0010]) further disclose the method of claim 1 wherein the metal is an alkali metal or an alkali-earth metal.
With regard to the limitations of claim 4, the combined teaching of Katayama and Reddy discloses the method of claim 2. Both prior arts of Katayama (col. 3, lines 49-52) and Reddy (paragraph (0010]) further disclose the method of claim 2 wherein the metal is sodium or potassium.
With regard to the limitations of claim 5, the combined teaching of Katayama and Reddy discloses the method of claim 2. Both prior arts of Katayama (col. 3, lines 49-52) and Reddy (paragraph (0010]) further disclose the method of claim 2 wherein the metal cation is provided as metal acrylate.
With regard to the limitations of claim 6, the combined teaching of Katayama and Reddy discloses the method of claim 5. Both prior arts of Katayama (col. 2, line 47 through col. 3, line 2; col. 3, lines 49-52) and Reddy (paragraph [0010]) further disclose the method of claim 5 wherein the metal acrylate is sodium acrylate or potassium acrylate.
With regard to the limitations of claim 43, Katayama discloses a polymer comprising a polyacrylic acid backbone and a plurality of polypropiolactone side chains (col. 2, line 47 through col. 3, line 2; col. 3, lines 44-45 and 49-52; the particular case, m can be equal to 0, thus, making the formed polymer containing [M2-COOH]n- or -[M2-COO-B+]n units only); but Katayama does not specifically disclose that said polymer is partially neutralized and comprises cross-linking moieties. 
However, Reddy discloses a polymer comprising a partially neutralized polyacrylic acid backbone and cross-linking moieties (paragraph [0010]; mixture of polyacrylic acid and poly(sodium acrylate) as the backbone components unequivocally amounts to said partially neutralized polyacrylic acid backbone). 
In view that both Katayama and Reddy disclose grafted polymers with polyacrylic acid backbones, it would have been obvious to one having ordinary skill in the art to combine the teachings of Katayama and Reddy, and design a polymer of certain structure, as disclosed by Katayama, while making said polymer cross-linked with backbone partially neutralized, as disclosed by Reddy, in order to enhance properties of the manufactured polymers (Katayama, col. 2, lines 5-7).
With regard to the limitations of claims 48-54, the combined teaching of Katayama and Reddy does not disclose the claimed properties of the polymer produced according to the method of claim 1.
However, in view of substantially identical beta-propiolactone and a crosslinker in the presence of metal cation between Katayama and Reddy and instant claims, it is the Examiner’s position that Katayama and Reddy’s polymer produced according to the method of claim 1 comprising combining beta-propiolactone and a crosslinker in the presence of metal cation wherein the cross-linked polymer comprises a partially neutralized polyacrylic acid backbone and a plurality of polypropiolactone side chains, and cross-linking moieties possesses all these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Furthermore, with regard to the limitations of claims 43 and 48-54, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. 
With regard to the limitations of claims 55-66, the combined teaching of Katayama and Reddy does not disclose the claimed intended use of the polymer of claim 43.
It is noted that though the combined teaching of Katayama and Reddy did not explicitly disclose the claimed intended use of the polymer of claim 43, based on the properties of Katayama and Reddy’s polymer produced according to the method of claim 1 it would have been obvious to one of ordinary skill in the arts at the time the invention was made that the Katayama and Reddy’s polymer will be suitable for the claimed use.
	The purpose of intended use of a claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If the prior art structure is capable of performing the intended use as recited in the preamble, that it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ 2d. 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ 2d. 1429 (Fed. Cir. 1997). See also MPEP 2111.02 and 2112-2112.02.   
With regard to the limitations of claim 65, it is noted that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent 3,800,006) in view of Reddy et al. (U.S. Patent Application Publication 2005/0196343 A1) as applied to claims 1-6, 9-11, 18-41, 43, and 48-66 above and further in view of Kobayashi et al. (U.S. 2007/0225522 A1).
With regard to the limitations of claim 8, the combined teaching of Katayama and Reddy discloses the method of claim 1. Katayama further discloses the polypropiolactone side chains (col. 3, lines 9-11); but neither Katayama nor Reddy specifically discloses wherein the polypropiolactone side chains independently have a structure of formula – CH2CH2(C=O)-O)n-M+, wherein n is an integer from 1 to 10 inclusive; and M+ is an alkali metal, a cross-linking moiety, or H+. 
However, Kobayashi discloses the polypropiolactone side chains independently have a structure of formula -(CH2CH2(C=O)-O)n-M+, wherein n is an integer from 1 to 10 inclusive; and M+ is an alkali metal, a cross-linking moiety, or H+ (paragraph [0008]: "the invention relates to a method for producing a carboxyl group-containing water-soluble polymer by reacting an ᾳ,β-unsaturated carboxylic acid and a compound having two or more ethylenically unsaturated groups in the presence of a radical polymerization initiator, which method is characterized in that the reaction is carried out in the presence of a (meth)acrylic acid derivative represented by the general formula (I): H2C=CR1-COO(CH2CHR2COO)n-H (1) (in the formula, R1 and R2 each independently represents a hydrogen atom or a methyl group and n represents 1 or 2)"; i.e., n = 1-2 and M = H; also paragraph [0016]: "as typical examples or the (meth)acrylic acid derivative, there may be mentioned 3-(acryloyloxy)propionic acid, ... 3-[3-(acryloyloxy) propionyloxy]propionic acid ...3-(acryloyloxy)propionic acid is preferred from the viewpoint of ready commercial availability"; and paragraphs [0048]-[0049]). 
In view that Katayama. Reddy and Kobayashi disclose grafted polymers with polyacrylic acid backbones, it would have been obvious to one having ordinary skill in the art to combine the teachings of Katayama, Reddy and Kobayashi, and design a polymer production method, as disclosed by Katayama, while making said polymer cross-linked and its backbone partially neutralized, as disclosed by Reddy, and maintaining the polypropiolactone side chains, as disclosed by Kobayashi, in order to enhance properties of the manufactured polymers (Katayama, col. 2, lines 5-7).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent 3,800,006) in view of Reddy et al. (U.S. Patent Application Publication 2005/0196343 A1) as applied to claims 1-6, 9-11, 18-41, 43, and 48-66 above and further in view of Nishiyama et al. (KR 20150005513 A).
With regard to the limitations of claims 12-17, the combined teaching of Katayama and Reddy does not disclose that the crosslinker comprises a silane compound.
Nishiyama discloses that adhesion improving agent may be preferably added for the purpose of improving the adhesion to the substrate of the coating film. For example, vinyltrimethoxysilane, triethoxysilane, vinyl tris (2-methoxyethoxy) vinyl silane, N- (2-aminoethyl) -3-aminopropyl methyl dimethoxysilane, N- (2- aminoethyl) -3-aminopropyltrimethoxysilane, 3-aminopropyl triethoxysilane, 3-glycidoxypropyl trimethoxysilane, 3-glycidoxypropyl methyl dimethoxysilane, 2- (3,4 -epoxycyclohexyl) ethyl trimethoxysilane, 3-chloropropyl methyl dimethoxysilane, 3-chloropropyl trimethoxysilane, 3-methacryloxypropyl trimethoxysilane, 3-mercaptopropyl trimethoxysilane, etc. of the silane coupling agent it may be mentioned, among them those containing a silane coupling agent having an amino group is preferably higher effect of improving adhesive force, and, N- (2- aminoethyl) -3-aminopropyl methyl dimethoxysilane, N- (2-aminoethyl) -3-aminopropyltrimethoxysilane, 3-aminopropyl triethoxysilane is particularly preferred.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate the claimed silane compounds as taught by Nishiyama in the combined Katayama and Reddy’s method for producing a cross-linked polymer with reasonable expectation of success in order to improve the adhesion to the substrate of the coating film, and thus to arrive at the subject matter of instant claims 12-17.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764